IN RE: Tucker, Raymond A., Applying for Writ of Certiorari, Writ of Review Parish of Orleans Criminal District Court Div. “G” No. 257140.
Granted. The ruling of the trial court is set aside and the case is remanded to the trial court for reconsideration in light of State ex. rel Becnel v. Blackburn, 410 So.2d 1015 (La.1982). ■
MARCUS, J., dissents from the order. See my dissent in State ex rel. Becnel v. Blackburn, 410 So.2d 1015 (La.1982).
BLANCHE and LEMMON, JJ., dissent for reasons assigned in Becnel.